DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1,7, and 13, the prior art of record, specifically Solazzo (US Patent Application Publication #2018/0276907) teaches a method of bundling data features relating to connected vehicles, in accordance with respective use cases (Paragraphs 0030 and 0076).
 	 Kounine et al. (US 2019/0236680) teaches the method comprising: obtaining a plurality of data features relating to connected vehicles originated from a plurality of data sources; maintaining (save; see paragraph 0048) a use cases database, holding a plurality of use cases, each affiliated with a respective blend of said data features (the multi-source data acquisition module is configured to collect various types of data from different sources, and to retrievably save the collected data in a database formed in the storage device; see paragraph 0048. Also see Lin et al. (US 2019/0205727, paragraph [0038],  Kanamatareddy, claim 1, and Rozenshtein et al. (US 2002/0087271), paragraph 0007). 
 	However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach generating a plurality of data features bundles, wherein each bundle is a list of attributes that form a subset of data features that is sufficient to implement one of said use cases; receiving one or more requests from clients for data features, each request associated with one or more respective business requirements; and providing said clients with a respective one of said data features bundles, according to the respective one or more business requirements and responsive to the requests and based on the use cases database.
Dependent claims 2-6, 8-12, and 14-18 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baker et al. (US 2007/0280469), Groff et al. (US 2005/0080635), Vergetis et al. (US 2020/0321083), Haque et al. (US 2020/0056892), Miller et al. (US 2019/0107815), Friend et al. (US 2018/0034862), Zhang et al. (US 2017/0364534), and DiMeo (US2017/0070616).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132